DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the Claims:
Claim 1, line 7, after “of”, delete “individual flow passages”.
Claim 1, line 7, after “of”, insert “nozzles”.
Claim 1, line 12, after “the”, insert “plurality of”.
Claim 1, line 18, after “the drain-side individual flow passages”, insert “at a same position in the first axial direction”.
Claim 3, line 8, after “of”, delete “individual flow passages”.
Claim 3, line 8, after “of”, insert “nozzles”.
Claim 3, line 13, after “the”, insert “plurality of”.
Claim 3, line 18, after “the drain-side individual flow passages”, insert “at a same position in the first axial direction”.
Claims 5-12, canceled.
Claim 13, line 8, after “of”, delete “individual flow passages”.
Claim 13, line 8, after “of”, insert “nozzles”.

Claim 13, line 18, after “the drain-side individual flow passages”, insert “at a same position in the first axial direction”.
Claim 14, line 1, after “head”, delete “according to claim 1”.
Claim 14, line 8, after “of”, delete “individual flow passages”.
Claim 14, line 8, after “of”, insert “nozzles”.
Claim 14, line 13, after “the”, insert “plurality of”.
Claim 14, line 18, after “the drain-side individual flow passages”, insert “at a same position in the first axial direction”.
Authorization of this examiner’s amendment to claims 1, 3, 13 and 14 was given in a telephone interview with Lynne Wang (Reg. No. 74,876) on 07/12/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



16 August 2021
/KENDRICK X LIU/Examiner, Art Unit 2853  

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853